Opinion of the Court, delivered by

Scott, Judge.

A scire facias was issued against Pepper, and bail, on a forfeited recognizance. The parties appeared, and demurred to the scire facias. The demurrer was sustained, and the cause is brought here by the State.
A motion was made to dismiss the appeal, because it appears from the record,- that no final judgment has been entered in the cause. This motion must prevail. It appears from an inspection of the record, that the court simply gave a judgment sustaining the demurrer to the scire facias. No further entry is made in the cause. The suit, then, is still pending in the court belo-w, and this appeal is improvident! y brought here.